                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JESSE KRUMMEL, SR., o/b/o J.J.K.                                                     PLAINTIFF

v.                                   5:19-cv-00230-SWW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                     DEFENDANT


                                              JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is Considered, Ordered and

Adjudged that the decision of the Commissioner is affirmed and Plaintiff’s Complaint is

dismissed with prejudice.

       IT IS SO ORDERED this 5th day of February, 2020.


                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
